Citation Nr: 0803638	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  98-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for status post left 
total knee replacement, currently evaluated as 30 percent 
disabling, for the period from May 1, 1998, to include 
entitlement to a separate evaluation for instability of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1984.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision 
issued by the Buffalo, New York, Regional Office (RO) that 
continued a 30 percent disability for status post left knee 
replacement. 

The Board remanded the case to the RO for further development 
in November 2000.  The RO performed the required development, 
continued the 30 percent rating, and returned the file to the 
Board for appellate review.

The Board issued a decision in March 2003 that denied a 
rating in excess of 30 percent from May 1, 1998, and three 
other distinct periods (January 16, 1994 through March 17, 
1994; May 1, 1994 through December 2, 1996; and February 1, 
1997 through March 2, 1997).  

The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court) in regard to the most 
recent period (from May 1, 1998) only.  In an October 2005 
decision, the Court found that the Board's March 2003 
decision had failed to specifically address whether the 
veteran was entitled to a separate rating for instability of 
the left knee from May 1, 1998.  The Court accordingly 
vacated the Board's decision and remanded the case back to 
the Board for reconsideration.  The Board then remanded the 
case again in August 2006.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Steal v. West, 11 Vet. App. 268, 270-71 
(1998). 

In the August 2006 remand, the Board requested a VA 
examination that, among other things, directly addressed the 
question of the presence and severity of any left knee 
instability.  As noted above, this question was a crucial 
factor leading to the Court's October 2005 decision to vacate 
and remand the prior Board decision.  Any appropriate 
resolution of this case requires that this question be 
addressed directly.

In this regard, the veteran was afforded a VA orthopedic 
examination in March 2007.  Regrettably, the Board finds the 
examination report to be entirely inadequate in terms of  the 
instability question.  Indeed, the examiner provided only the 
very cryptic comment that "[s]tability of the knee is fair 
in the medial-lateral plane and good in the anterior-
posterior plane."  It is not clear whether "fair" 
stability should be read as the equivalent of, for instance, 
slight instability.  The Board is thus unable to utilize this 
examination report in determining whether a separate 
evaluation for instability is warranted, and further 
information must thus be obtained by a reexamination at the 
RO/AMC level.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his left knee disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should conduct range of motion 
studies and describe the degree of any 
painful motion, functional loss due to 
pain, weakness, excess fatigability, and 
additional disability during flare-ups.  
The examiner should also provide a 
detailed discussion of whether there 
exists any instability of the left knee, 
and, if so, the degree of such 
instability.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to an increased evaluation 
for status post left total knee 
replacement, currently evaluated as 30 
percent disabling, for the period from 
May 1, 1998, to include entitlement to a 
separate evaluation for instability of 
the left knee, should be readjudicated.  
If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



